217 F.2d 648
Hardin PRUITT, Appellant,v.UNITED STATES of America, Appellee.
No. 15107.
United States Court of Appeals, Fifth Circuit.
Dec. 14, 1954.

Appeal from the United States District Court for the Southern District of Texas; James V. Allred, Judge.
Hardin D. Pruitt, in pro. per.
Charles L. Short, Asst. U.S. Atty., Malcolm R. Wilkey, U.S. Atty., Houston, Tex., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES, Circuit Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 121 F.Supp. 15, the judgment of the District Court is


2
Affirmed.